527 F.2d 611
Clara S. BRUBAKER et al., Plaintiffs-Appellants,v.BOARD OF EDUCATION, SCHOOL DISTRICT NO. 149., et al.,Defendants-Appellees.
No. 72--1898.
United States Court of Appeals,Seventh Circuit.
Jan. 7, 1975.

Before SWYGERT, Chief Judge, and CUMMINGS and PELL, Circuit Judges.

ORDER

1
On consideration of the petition for clarification, the July 31, 1974, opinion of a panel of this Court became functus officio by virtue of our en banc order of December 17, 1974, 502 F.2d 973 (7 Cir.).  Therefore, the decision of the district court stands as the law of the case.